1

2

3

4

5

6

7

8

9                                     UNITED STATES DISTRICT COURT

10                         FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12    BYRON DEWAYNE CUFF,                              No. 2:16-cv-1999 MCE DB P
13                       Plaintiff,
14           v.                                        ORDER SETTING SETTLEMENT
                                                       CONFERENCE
15    HARRIS, et al.,
16                       Defendants.
17

18          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with an action under

19   42 U.S.C. §1983. The court has determined that this case will benefit from a settlement

20   conference. Therefore, this case will be referred to Magistrate Judge Carolyn K. Delaney to

21   conduct a settlement conference at the U. S. District Court, 501 I Street, Sacramento, California

22   95814 in Courtroom #24 on January 29, 2019 at 9:30 a.m.

23          Plaintiff shall have the option to appear at the settlement conference in person or by video

24   conference. In the event video conferencing capabilities are unavailable, plaintiff may appear by

25   telephone. Plaintiff will be required to return the attached form advising the court how he would

26   like to appear at the settlement conference so that the court may issue the appropriate orders. A

27   separate order and writ of habeas corpus ad testificandum will issue once it has been determined

28   how plaintiff will appear.

                                                       1
1

2            In accordance with the above, IT IS HEREBY ORDERED that:

3            1. This case is set for a settlement conference before Magistrate Judge Carolyn K.

4                 Delaney on January 29, 2019 at 9:30 a.m. at the U. S. District Court, 501 I Street,

5                 Sacramento, California 95814 in Courtroom #24.

6            2. Plaintiff shall have the choice to attend the settlement conference in person or by

7                 video. Within ten days after the filing date of this order, plaintiff shall return the

8                 attached form notifying the court whether he would like to attend the settlement

9                 conference in person or by video. If plaintiff chooses to appear by video and video

10                conferencing is not available, he may appear by telephone. If plaintiff does not return

11                the form telling the court how he would like to attend the conference, the court will

12                issue orders for plaintiff to appear by video.

13           3. Parties are instructed to have a principal with full settlement authority present at the

14                Settlement Conference or to be fully authorized to settle the matter on any terms. The

15                individual with full authority to settle must also have “unfettered discretion and

16                authority” to change the settlement position of the party, if appropriate. The purpose

17                behind requiring the attendance of a person with full settlement authority is that the

18                parties’ view of the case may be altered during the face to face conference. An

19                authorization to settle for a limited dollar amount or sum certain can be found not to
20                comply with the requirement of full authority to settle1.

21

22
     1
      While the exercise of its authority is subject to abuse of discretion review, “the district court has the
     authority to order parties, including the federal government, to participate in mandatory settlement
23   conferences… .” United States v. United States District Court for the Northern Mariana Islands, 694 F.3d 1051,
     1053, 1057, 1059 (9th Cir. 2012)(“the district court has broad authority to compel participation in mandatory
24   settlement conference[s].”). The term “full authority to settle” means that the individuals attending the
     mediation conference must be authorized to fully explore settlement options and to agree at that time to any
25   settlement terms acceptable to the parties. G. Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648,
     653 (7th Cir. 1989), cited with approval in Official Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993).
     The individual with full authority to settle must also have “unfettered discretion and authority” to change the
26
     settlement position of the party, if appropriate. Pitman v. Brinker Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz.
     2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc., 2003 WL 23353478 (D. Ariz. 2003). The
27   purpose behind requiring the attendance of a person with full settlement authority is that the parties’ view of
     the case may be altered during the face to face conference. Pitman, 216 F.R.D. at 486. An authorization to
28   settle for a limited dollar amount or sum certain can be found not to comply with the requirement of full
     authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
                                                                2
1

2           4. Parties are directed to submit confidential settlement statements no later than January

3              22, 2019 to ckdorders@caed.uscourts.gov. Plaintiff shall mail his confidential

4              settlement statement Attn: Magistrate Judge Carolyn K. Delaney, USDC CAED, 501 I

5              Street, Suite 4-200, Sacramento, California 95814 so it arrives no later than January

6              22, 2019. The envelope shall be marked “CONFIDENTIAL SETTLEMENT

7              CONFERENCE STATEMENT.” Parties are also directed to file a “Notice of

8              Submission of Confidential Settlement Statement” (See L.R. 270(d)).

9

10             Settlement statements should not be filed with the Clerk of the Court nor served on

11             any other party. Settlement statements shall be clearly marked “confidential” with

12             the date and time of the settlement conference indicated prominently thereon.

13

14             The confidential settlement statement shall be no longer than five pages in length,

15             typed or neatly printed, and include the following:

16

17             a. A brief statement of the facts of the case.

18             b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon

19                 which the claims are founded; a forthright evaluation of the parties’ likelihood of
20                 prevailing on the claims and defenses; and a description of the major issues in

21                 dispute.

22             c. A summary of the proceedings to date.

23             d. An estimate of the cost and time to be expended for further discovery, pretrial, and

24                 trial.

25             e. The relief sought.

26             f. The party’s position on settlement, including present demands and offers and a

27                 history of past settlement discussions, offers, and demands.
28   ////

                                                      3
1

2                  g. A brief statement of each party’s expectations and goals for the settlement

3                      conference.

4    Dated: October 11, 2018

5

6

7

8

9

10

11

12

13

14

15   DLB:9
     DB/prisoner-civil rights/cuff1999.sett conf
16

17

18

19
20

21

22

23

24

25

26

27
28

                                                         4
1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   BYRON DEWAYNE CUFF,                                No. 2:16-cv-1999 MCE DB P
12                       Plaintiff,
13           v.                                         PLAINTIFF’S NOTICE ON TYPE OF
                                                        APPEARANCE AT SETTLEMENT
14   HARRIS, et al.,                                    CONFERENCE
15                       Defendants.
16

17          Check one:

18

19          Plaintiff would like to participate in the settlement conference in person.

20

21          Plaintiff would like to participate in the settlement conference by video/telephone.

22

23

24

25
     Date                                             Byron Dewayne Cuff
26                                                    Plaintiff pro se
27
28

                                                       5
